 

Exhibit 10.1

[g187071kk01i001.jpg]

 

June 15, 2007

 

VECO Corporation
3601 C Street, Suite 1000
Anchorage, Alaska  99503

Re:          Business Combination between  VECO Corporation and CH2M HILL
Companies, Ltd.

Ladies and Gentlemen:

CH2M HILL Companies Ltd., an Oregon corporation (“CH2M HILL”), is interested in
the purchase of substantially all of the operating businesses of VECO
Corporation, a Delaware corporation (“VECO”), through the acquisition of the
outstanding stock of VECO (which at the time, will hold VECO’s operating
subsidiaries listed on Exhibit A hereto (“Included Subsidiaries”)) , and subject
to certain exclusions as described below (the “Business”).  CH2M HILL and VECO,
and VECO shareholders (Tammy Kerrigan, Mark Allen, Shannon West, and Bill Allen,
directly or indirectly (collectively, the “Allen Family”)) , Peter Leathard (or
affiliates), and Roger Chan (collectively with the Allen Family, the
“Stockholders,” and, together with VECO, “Sellers”) hereby agree to enter into a
business combination (the “Transaction”) upon the terms set forth herein.

This letter (the “Term Sheet”) is intended to set forth the essential terms with
respect to the Transaction upon which we agree and which will form the basis of
our negotiations of a definitive agreement.

1.             Material Terms and Conditions.

Purchase Price

 

The aggregate purchase price for the Transaction shall be approximately
$365,000,000 (the “Purchase Price”), payable as follows:

 

$350,000,000 of the Purchase Price will be paid to the Stockholders in
immediately available funds on the Closing Date (as such term is defined below),
net of the following amounts:

 

- The Purchase Price shall be adjusted up or down for the difference between the
working capital of the Included Subsidiaries at the Closing Date and the working
capital of VECO as of March 31, 2007 of $59,836,009(1);

--------------------------------------------------------------------------------

(1) Current Assets less Current Liabilities of VECO Corporation as of March 31,
2007, excluding cash and debt as reflected on the financial statements provided
to CH2M HILL as part of the Letter of Intent ($218,770,000 - $158,944,000 =
$59,836,000).

- The Purchase Price will be adjusted downward for the outstanding principal
amount of outstanding indebtedness owed by the Included Subsidiaries as of the
Closing Date, together with interest accrued there on to the Closing Date,
except for up to $16,000,000 of indebtedness secured by the VECO Alaska Building
and owed to Wells Fargo Bank NA (which will be assumed by CH2M HILL at Closing).
For these purposes, debt related to the defeseance of the VAB building mortgage
shall be disregarded (subject to appropriate adjustment to the extent of any
undefeased portions of such debt);

 

- $70,000,000 of the Purchase Price (the “Holdback Amount”) will be held back by
CH2M HILL (with appropriate interest) or held with an independent escrow

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

agent (as shall be agreed upon by the parties in connection with the definitive
agreements) as security for reasonable and actual out-of-pocket costs and
expenses and liability that CH2M HILL may suffer in respect of certain Retained
Liabilities or breaches of representations, warranties, indemnifications or
agreements as set forth in the definitive agreements. Earnings and interest on
the holdback/escrow shall be for the benefit of the Stockholders and shall be
released periodically. Whether the Holdback Amount shall serve as sole and
exclusive remedy for breaches of representations and warranties and
indemnification shall be determined in connection with negotiation of the
definitive agreements.

 

-The disposition or handling of the unfinished building on Sakhalin shall be
determined in connection with negotiation of the definitive agreements.

 

-The Purchase Price shall be decreased by $5,000,000 in respect of the Norcon
Property and an additional amount in respect of Norcon moving costs and
leasehold improvements.

 

On the first anniversary of the Closing Date, CH2M HILL/the escrow agent shall
release $30 million of the Holdback Amount to Sellers, less any amounts then in
dispute or previously applied to the indemnification obligations under the
definitive agreements or any other Transaction document. On the third
anniversary of the Closing Date, CH2M HILL/escrow agent shall release the
balance of the Holdback Amount to Sellers, less any amounts then in dispute or
previously applied to the indemnification obligations under the definitive
agreements or any other Transaction document. In connection with negotiation of
the definitive agreements, the parties will discuss as to the release of another
portion of the Holdback Amount on the second anniversary of the Closing Date and
on specific milestones for early release of additional portions of the Holdback
Amount, together with other related provisions, including as to “baskets,” but
Sellers acknowledge that CH2M HILL has no intention to agree to any such early
release.

 

Acquired Interest

 

On the Closing Date, the applicable Sellers shall sell and deliver to Purchaser,
free and clear of all liens and encumbrances (except as otherwise provided
elsewhere in this Term Sheet) all Sellers’ right, title and interest all
outstanding stock in VECO that at Closing will contain all the Included
Subsidiaries (as reflected in Exhibit A to this Term Sheet) and their assets and
will not include Sellers’ Retained Assets (as reflected on Exhibit B to this
Term Sheet) (collectively, the “Acquired Interest”). The parties agree that they
shall in good faith continue to consider alternative transactions, that yield
the same tax effect to the Sellers, but that would not involve the sale of stock
of VECO, so long as such alternatives will permit closing by August 31, 2007.

 

 

 

Retained Liabilities

 

Except for the liabilities of the Included Subsidiaries, Purchaser shall be
indemnified through the Holdback Amount for (a) any taxes attributable to or
imposed upon Sellers or their affiliates, or attributable to or imposed upon the
Acquired Interest for the period prior to the Closing Date, except to the extent
taken into account in determining working capital, or in connection with the
sale of the Acquired Interests by Sellers, (b) any criminal charges or
investigations related to activities prior to Closing (collectively, the
“Retained Liabilities”).

 

 

 

Representations and Warranties

 

The Purchase Agreement will include customary representations and warranties.

 

2


--------------------------------------------------------------------------------


 

Survival of Representations and Warranties

 

All representations and warranties of Sellers or Purchaser in the Purchase
Agreement or any other Transaction document shall survive the Closing for a
period to be agreed upon by the parties in the definitive agreements.

 

 

 

Conduct of VECO Corporation

 

From and after the date hereof until the earlier of the Closing Date or the
Exclusivity Termination Date, VECO

 

·  shall conduct its business in the ordinary course, maintain insurance
coverages in amounts consistent with past practice and use commercially
reasonable efforts to preserve all rights of the entities comprising the
Acquired Interests, and shall exercise commercially reasonable efforts to retain
their employees and maintain good relationships with employees, contractors,
customers and others having business dealings with VECO and Acquired Interests;
and

 

·  without limiting the generality of the foregoing, shall not, without
CH2M HILL’s consent, not to be unreasonably withheld or delayed, sell or
transfer any rights to capital assets in VECO or any of its subsidiaries (other
than with respect to the Seller’s Retained Assets), increase or materially
change salaries, benefits or other compensation for its employees, other than in
a manner consistent with past practice, or enter into any employment contracts
not consistent with past practice, declare or pay any dividends or make any
distributions with respect to VECO stock or stock of any of VECO’s subsidiaries
(other than with respect to the Seller’s Retained Assets and other than for
monthly dividends consistent with recent experience), bid or enter into or
terminate any material agreements, cancel or waive any material claims or
rights, or settle or compromise any material claims or disputes in a manner that
would be material impediment on consummation of the Transaction or have a
material adverse affect on the Business after Closing.

 

Nothing in the foregoing is intended to prevent VECO and its subsidiaries from
taking such steps as they deem reasonably necessary to preserve their ability to
operate should the Transactions not close, nor shall anything in the foregoing
prevent VECO (and subsidiaries) from refinancing its existing debt facilities or
securing additional debt facilities, so long as such refinanced or additional
debt facilities would not materially impede consummation of the Transaction or
have a Material Adverse Effect on the Business after Closing.

 

 

 

Closing Date

 

The closing of the Transaction (the “Closing”) shall occur as soon as reasonably
possible, and the parties anticipate that it will occur no later than August 31,
2007 (the “Closing Date”).

 

3


--------------------------------------------------------------------------------


 

Conditions to Purchaser’s Obligations

 

Purchaser’s obligation to consummate the Transaction shall be subject to the
satisfaction, or waiver by Purchaser, of customary conditions precedent,
including, without limitation:

 

-there shall not have occurred and be continuing any Material Adverse Effect (as
defined below);

 

-Sellers shall have delivered to Purchaser all material consents required
(a) for the transfer of the Acquired Interests and Included Subsidiaries,
(b) for the consummation of the Transaction;

 

-Completion of due diligence including the Special Investigation (defined below)
to the satisfaction of CH2M HILL and its board of directors, provided that this
condition shall not apply unless (i) such due diligence shows that VECO’s
condition, properties, assets, liabilities, business, operations, or results of
operations or prospects as of the date hereof are materially and adversely
different from those as previously represented by VECO or (ii) CH2M HILL is not
able to reasonably and adequately complete its due diligence because of
limitations on access due to protection of the attorney client privilege or
requirements of law or (iii) the results of such due diligence makes impossible
the completion by KPMG of its audit as contemplated below;

 

-Purchaser shall have received (a) evidence satisfactory to Purchaser that KPMG
LLP has completed, at CH2M HILL’s expense, its work for the audit of the
financial statements of VECO and/or Acquired Interests for each of the three
fiscal years ended March 31, 2007, and is ready to deliver to Purchaser its
audit report and (b) unaudited financial statements for the Acquired Assets for
the quarter ended June 30, 2007, in each case satisfactory in form and substance
to Purchaser;

 

-Sellers shall have delivered to Purchaser an opinion of counsel, in form and
substance reasonably acceptable to Purchaser;

 

-the Purchase Agreement and the consummation of the Transaction shall have been
approved and adopted by the unanimous vote of the Stockholders; and

 

-no action, suit, or proceeding shall be pending or threatened in writing, other
than due to CH2M HILL’s acts or omissions, wherein an unfavorable result would
be reasonably likely to (a) prevent consummation of the Transaction, (b) cause
the Transaction to be rescinded following the closing, or (c) materially
adversely affect the right of Purchaser to own and operate the Acquired
Interest.

 

-There shall be in place an arrangement with respect to the previously discussed
4 key employees pursuant to which the compensation to be paid to them in
connection with closing is paid 1/3 at closing, 1/3 at the first anniversary of
closing, and 1/3 at the second anniversary, with appropriate non-competes from
such employees; such payments shall adjust the Purchase Price.

 

“Material Adverse Effect” means any event, change or effect that, when taken
individually or together with all other adverse events, changes and effects, is
or is reasonably likely to (i) be materially adverse to the condition (financial
or otherwise), properties, assets (including Acquired Interests), liabilities,
business, operations, results of operations or prospects of VECO, the Acquired
Interests or the Included Subsidiaries, taken as a whole, or (ii) prevent or
materially delay consummation of the Transaction or otherwise to prevent either
party or their respective affiliates from

 

4


--------------------------------------------------------------------------------


 

 

 performing their obligations under the Purchase Agreement, subject to customary
exceptions (including, without limitation, for such effects due to the pendency
or announcement of the Transaction, such effects due to acts or omissions within
CH2M HILL’s control, changes in general or industry-wide economic conditions or
financial markets, and acts of war and terrorism).

 

 

 

Conditions to Sellers’ Obligations

 

Sellers’ obligation to consummate the Transaction shall, in addition to
negotiation of definitive agreements acceptable to the Sellers, be subject to
the satisfaction, or waiver by Sellers, of customary conditions precedent,
including, without limitation:

 

 

 

 

 

-   Sellers shall have received the portion of the Purchase Price due and
payable at Closing in accordance with the terms hereof; and

 

 

 

 

 

-   Seller shall be satisfied that Purchaser provided for the issuance of
$15,000,000 in CH2M HILL Companies Limited’s restricted common stock at the
price per share and other terms in effect at Closing to employees of Acquired
Interests as determined by CH2M HILL in consultation with VECO’s senior
management.

 

2.             Exclusivity.

(a)           Sellers recognize that CH2M HILL has spent, and will continue to
expend considerable money, effort, time and other resources performing its due
diligence investigation of VECO and negotiating the Purchase Agreement for the
Transaction.  Accordingly, following the execution of this Term Sheet at any
time prior to September 1, 2007 (the “Exclusivity Termination Date”), Sellers
shall, and shall cause Sellers’s representatives and VECO’s directors, officers
and employees to, (i) immediately halt any discussions with third parties
regarding any transaction the closing of which would be inconsistent with or
interfere with or prevent or delay the consummation of the Transaction (such a
transaction being referred to hereinafter as a “Competing Transaction”); and
(ii) not hold any discussions with, provide any information to any inquiry made
by any third party concerning a proposed acquisition, or cooperate in any way
with, agree to, assist or participate in, solicit, consider, entertain,
facilitate or encourage, any effort or attempt by any third party to do or seek
any of the foregoing.  If at any time prior to the Exclusivity Termination Date
any of the Sellers is approached in any manner by a third party concerning a
competing Transaction (a “Competing Party”), Sellers shall promptly inform CH2M
HILL regarding such contact and provide a description of the inquiry or
proposal, including the name of such Competing Party.  The provisions of this
paragraph shall not apply with respect to any communication between VECO, its
directors, officers and employees that are required by law.  Sellers shall be
entitled to terminate exclusivity and this Term Sheet (and such date of
termination shall be then be deemed the Exclusivity Termination Date) at any
time upon five (5) days notice in the event CH2M HILL at any time during the
course of negotiation of definitive agreements, or as a result of its due
diligence or Special Investigation, advises Sellers that is unwilling to proceed
with the Transaction on the terms and conditions contemplated by this Term
Sheet, or breaches this Term Sheet in any material respect, which breach is not
cured within 5 days of notice from VECO; such termination shall be in addition
to other remedies Sellers may have for breach.

3.             Remedies

(a)           It is understood and agreed that money damages would not be a
sufficient remedy for any material breach of this Term Sheet by Sellers or any
of Sellers’ representatives and that CH2M HILL

5


--------------------------------------------------------------------------------


 

shall therefore be entitled to seek equitable relief, including an injunction or
specific performance, as a remedy for any such breach.  Such remedies shall not
be deemed to be the exclusive remedies for a breach but shall be in addition to
all other remedies available at law or equity.

(b)           Without limiting the generality of the foregoing, if Sellers or
Sellers’ representatives materially breach this Term Sheet (and CH2M HILL is not
then otherwise in material breach), such breach is not cured within 5 days of
notice from CH2M HILL and this Term Sheet is thereafter terminated by CH2M HILL
or Sellers without Closing occurring, the Sellers will promptly pay to CH2M
HILL, as its sole and exclusive monetary remedy, a fee of $20,000,000.

4.             Due Diligence.

(a)           Subject to the provisions of this Term Sheet, the Sellers shall
(i) cooperate fully with CH2M HILL  and its advisors, accountants, lawyers, or
representatives of CH2M HILL (collectively, “CH2M HILL’s Representatives”) with
respect to CH2M HILL’s due diligence investigation of VECO; and (ii) cause the
Sellers’ representatives, directors, officers, employees, accountants, lawyers,
brokers, financial advisors, and any other agents or representatives
(collectively, “Sellers’ Representatives”) to cooperate fully with CH2M HILL and
CH2M HILL’s Representatives with respect to CH2M HILL’s due diligence
investigation of VECO.  Without limitation of the foregoing, Sellers shall
provide CH2M HILL and CH2M HILL’s Representatives with prompt and complete
access during normal business hours to VECO’s key employees, accountants,
bankers, any documents, materials, books or records, accounting records, and/or
other information pertaining to VECO and its subsidiaries and affiliates,
whether stored on any electronic media or in hard copy, subject to limitations
necessary to protect the attorney client privilege or as required by law
(collectively, the “Records”).

(b)           The parties understand and agree that in order to close the
Transaction as contemplated by this Term Sheet, CH2M HILL, in addition to the
customary due diligence to be conducted pursuant to paragraph(a) above, must
engage into special due diligence designed to address its and its auditors’
reasonable concerns related to the conduct of VECO’s operations and various
investigations currently underway by the US Department of Justice, the Internal
Revenue Service, and other government agencies in jurisdictions where VECO does
business. The parties, therefore, agree that VECO will authorize CH2M HILL and
its advisors, including, but not limited to, special legal counsel Patton Boggs,
LLP and forensic auditors Ernst & Young, LLP (collectively “CH2M HILL
Investigators”) to conduct an investigation into transactions and activities,
whether or not currently known to the Sellers, that may affect VECO, its value,
assets, or potential liabilities (“Special Investigation”).  In connection with
this Special Investigation, VECO will provide to CH2M HILL Investigators full
access to any documents, materials, books or records, accounting records, and/or
other information, whether stored on any electronic media or in hard copy (also,
collectively, the “Records”), as deemed necessary by CH2M HILL Investigators to
conduct the Special Investigation, subject to limitations necessary to protect
the attorney client privilege or as required by law.  VECO will also cause its
consultants and advisors to release of any  Records in their possession to CH2M
HILL Investigators to the extent requested from time to time by CH2M HILL,
subject to limitations necessary to protect the attorney client privilege or as
required by law.  VECO will exercise commercially reasonable efforts to provide
access to any officers, executives or employees for interviews in connection
with the Special Investigation.

(c)           VECO acknowledges the importance to the closing of the Transaction
of the completion of the work for an audit of VECO’s financial statements for
fiscal year 2005, 2006 and 2007.  Therefore, pursuant to the terms of the
engagement of KPMG by CH2M HILL  at CH2M HILL’s expense for the purpose of
completing the audit of VECO’s financial statements, the parties agree that VECO
will authorize KPMG to conduct an additional investigation, as deemed reasonably
necessary by KPMG to complete its audit of VECO’s financial statements, subject
to limitations necessary to protect the attorney client privilege or as required
by law.  VECO will authorize KPMG to have full access to all Records, as

 

6


--------------------------------------------------------------------------------


 

deemed reasonably necessary by KPMG to conduct its investigation, subject to
limitation necessary to protect the attorney client privilege or as required by
law.  VECO will not object to the release of any Records in the possession of
its consultants or advisors, subject to limitations necessary to protect the
attorney client privilege or as required by law.  VECO will exercise
commercially reasonable efforts to provide access to any officers, executives or
employees for interviews in connection with its investigation.

(d)           CH2M HILL will provide to the Sellers its first draft of the
definitive documentation by July 9, 2007.   The parties will endeavor to make
their HSR filings by July 16, 2007.

5.             Miscellaneous.

(a)           Public Announcements.  The parties shall, in connection with
execution of this letter, issue a press release in the form as agreed upon by
the parties.  Subject to the foregoing, the parties hereto shall not make any
further public announcements about the Transaction or terms thereof without the
prior consent of the other party make or as required under applicable law or
regulatory authority, it being understood that CH2M HILL is obligated to
disclose the Transaction pursuant to the requirements of the United States
Securities and Exchange Commission.

(b)           Costs and Expenses.  Except as otherwise provided herein, each
party hereto will pay all of its own costs and expenses incurred at any time in
connection with the negotiations or consummation of the Transaction, including
legal fees, broker’s fees, finder’s fees, fees of financial advisors and
accountants and expenses of its representatives, whether or not the Transaction
is consummated.

(c)           Third Parties.  Sellers represent and warrant that they have full
authority to enter into this Term Sheet without contravention of any agreement,
commitment or other existing arrangement, and that CH2M HILL will not incur any
liability, in connection with this Term Sheet or the Transaction, to any third
party with whom Sellers or Sellers’ representatives have had discussions
regarding the sale of VECO or Acquired Interests.  Sellers shall pay any
broker’s commissions or finder’s fees due pursuant to the terms of any agreement
between any of the Sellers and a third party.  This paragraph will survive the
termination of this Term Sheet.

(d)           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Term
Sheet will be governed by and construed under the laws of the State of Delaware
without regard to conflicts of laws principles.  Any and all actions or
proceedings seeking to enforce any provision of, or based an any right arising
out of, this agreement shall be brought in the courts of the State of
Washington, County of King including Federal Courts located therein, should
Federal jurisdiction requirements exist.  Each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein. 
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.  The parties hereto specifically
waive any right to a jury trial with respect to any matter arising under this
agreement.

(e)           Entire Agreement.  The provisions of this Term Sheet constitute
the entire agreement between the parties and supersede all prior oral or written
agreements, understandings, representations and warranties, and dealings between
the parties on the subject matter hereof (including, without limitation, the
letter of May 14, 2007), except as provided below.

(f)            Amendment.  This agreement may be amended or modified only by a
writing executed by each of the parties.

(g)           Notices.  All notices required hereunder or pertaining hereto
shall be in writing and shall be deemed delivered and effective upon either (a)
five days after deposit in the U.S. mail, postage prepaid, (b) personal
delivery, (c) confirmation of an electronic transmission, after which the notice
will be sent

7


--------------------------------------------------------------------------------


 

within two business days by recognized express courier service, as specified in
(d) below, or (d) the earliest of delivery, refusal of the addressee to accept
delivery or failure of delivery after at least one attempt during normal
business hours, in each case as such events are recorded in the ordinary
business records of the delivery service, which will be by recognized express
courier service (such as United Parcel Service), with all charges prepaid or
charged to the sender’s account, to the applicable address set forth below or at
such other address as shall be specified in writing in accordance with this
paragraph:

If to CH2M HILL:

 

9191 S. Jamaica St.

 

 

Englewood, CO 80112

 

 

Att: M. Catherine Santee and

 

 

Margaret B. McLean

 

 

 

If to VECO:

 

 

 

 

VECO Corporate

 

 

3601 C Street, Suite 1000

 

 

Anchorage, Alaska 99503

 

 

Att.: Tom Corkran

 

 

 

If to Stockholders:

 

c/o David H. Bundy

 

 

3201 C Street, Suite 301

 

 

Anchorage, Alaska 99503

 

(g)           Counterparts.  This Term Sheet may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
agreement and all of which, when taken together, will be deemed to constitute
one and the same instrument.

(h)           Confidentiality Agreement. VECO and CH2M HILL Inc., a [subsidiary]
of CH2M HILL executed that certain Confidentiality Agreement on or about August
26, 2006 (the “Confidentiality Agreement.  The parties, on behalf of themselves
and their respective subsidiaries and affiliates, agree to be bound by the terms
of the Confidentiality Agreement, subject to the following:

(i)            the Confidentiality Agreement shall remain in full force and
effect for a period of two (2) years from the date hereof (and ten (10) years
from the date hereof with respect to items provided under Section 4(b)); and

(ii)           the governing law specified herein shall also govern the terms
and conditions of the confidentiality obligations of the parties.

(j)            Non-solicitation.  The parties executed that certain letter of
intent, on May 15, 2007 (the “Letter of Intent”).  The parties agree to be bound
by the non-solicitation provisions of paragraph 8 of the Letter of Intent,
subject to the following:

(i)            the non-solicitation prohibitions shall remain in full force and
effect for one (1) year from the date hereof;

(ii)           in addition to other VECO employees to whom the non-solicitation
provides, the parties expressly agree that the non-solicitation prohibition
shall apply with respect to the key VECO employees identified in the “Key VECO
Personnel” list attached hereto and incorporated herein; and

(iii)          the governing law specified herein shall also govern the terms
and conditions of the non-solicitation obligations of CH2M HILL.

8


--------------------------------------------------------------------------------


 

 (j)           Representation of CH2M HILL.  CH2M HILL represents and warrants
to the Sellers that it has all requisite company approvals and approvals from
third parties, to the extent necessary, to proceed with the Transactions
contemplated by this letter.

(k)           Prevailing party fees.  In the event of any dispute arising out of
or in connection with this Term Sheet, the prevailing party shall be entitled to
recover its reasonable attorneys fees and costs.

Please sign and date this letter agreement in the space provided below to
confirm the mutual agreements set forth in this Term Sheet and return a signed
copy to CH2M HILL by the close of business (Seattle time) on June 15, 2007.

Very truly yours,

 

 

 

CH2M HILL Companies, Ltd.

 

 

 

By:

/s/ M. Catherine Santee

 

 

M. Catherine Santee,

 

 

Senior Vice President of Finance

 

9


--------------------------------------------------------------------------------


Exhibit A

Included Subsidiaries

Veco Gas Technology, Inc.

Veco Equipment, Inc.

Veco Properties, Inc.

Veco 36th Avenue, Inc.

Caspian Veco Limited

Veco Cyprus Limited

Veco Sakhalin, Inc.

Veco Services, Inc.

Veco Alaska, Inc.

Norcon, Inc.

Veco USA, Inc.

Veco Federal, Inc.

RTX, Incorporated

Veco Canada, Ltd.

Veco Construction, Ltd.

Commonwealth Construction Canada Ltd.

Veco Project Services, Ltd.

 

10


--------------------------------------------------------------------------------


Exhibit B

Retained Businesses and Other Retained Assets

1.                                       Asia Petroleum, Limited interest.

2.                                       The Times Publishing Company

3.                                       Barbados operations: Barbados based
companies and all related contracts, including contract interests currently held
by Commonweath Construction Canada, Ltd.

4.                                       Contract with Dublin Engineering for
work in Syria

5.                                       Real Estate located at 101 E.
100th Ave, Anchorage, AK 99515 (the “Norcon Property”)

6.                                       All rights and proceeds associated with
the VECO Canada Ltd. v. Consumers’ Co—Operative Refineries Ltd.

7.                                       Raw land located at Fairbanks, Homer,
Kenai, and Slana.

8.                                       KeyMan Life Insurance for Bill Allen,
Peter Leathard, and Roger Chan

9.                                       VECO Canada subsidiaries in Venezuela,
including all related contracts and joint venture interests such as (but not
limited to) Ingeniera VECO de Venezuela, CA and interest in Vecoven CA)

10.                                 VECO Mediterranean Limited

11.                                 HEBL, Inc. and all related contracts and
arrangements.

12.                                 VECO-Bertrand, Inc. and all related
contracts.

13.                                 VECO Engineering and Construction of Mexico,
SA

14.                                 VECO International, Inc.,  the Texas entity

15.                                 VECO Middle East, Inc.

16.                                 VECO Products, Inc.

17.                                 VECO Properties Ltd., a British Columbia
entity

18.                                 VECO India Limited

19.                                 Southwest VECO, Inc.

20.                                 VECO Engineering and Construction
Construction Co. Ltd., a Cypriot entity

21.                                 VECO Engineering Limited, an Indian entity

22.                                 VECO Abu Dhabi’s contracts for work in Sudan
and Yemen

 

11


--------------------------------------------------------------------------------